HART, J., (on rehearing). For the sake of convenience, and in order to abbreviate the discussion of the argument made by the Attorney General in'his brief on the motion for a rehearing, we will first set out the section of the act under consideration in a condensed form, retaining, however, all its essential features. Section 1. That it shall be unlawful for any railroad company, etc., or any other person, .to ship or to transport into or to deliver in this State in any manner or by any means whatsoever, any alcoholic liquors from any other State, etc., to any person, firm or corporation within this State, when the said liquors, or-any of them, are intended by any person interested therein to be received, possessed or sold, or in any manner used except as provided in section 17. It is insistéd by the Attorney General that that portion of the section which declares it unlawful “to deliver in this State” is followed by the phrase, “to any person, firm or corporation within this State,” etc., but he earnestly insists that the phrase last quoted does not qualify the words, ‘ ‘ to ship or to transport into. ’ ’ The Attorney General says this may be readily seen by attempting to follow the-words, “to ship or to transport into” by the words “to any person,” etc. The contention of the Attorney General is not sound. No matter what construction is placed upon the act, the words, “this State,” must qualify or refer to the words “to ship or to transport' into ’ ’ as well as the words, “ or to deliver in. ’ ’ The Legislature has no extra-territorial power to punish crime. In other words, it can not punish acts wholly performed beyond the limits of the State. Hence the words, “this State,” must follow and qualify the words “to ship or to transport into” as well as the words “to deliver in.” It is manifest that the words “to any person, firm or corporation within this State, when the said liquors or any of them, are intended by any person interested therein, to be received, possessed or sold, or in any manner used except as provided in section 17,” are so connected that they relate to the same subject matter and must be used together. This is conceded, but it is insisted that these words only qualify or modify the words “to deliver in” and do not relate to or qualify the words “to ship or to transport into.” If this construction be adopted we would have the anomalous condition of the same section of the statute making it unlawful for any railroad company or person to ship or transport into the State intoxicating liquors and at the same time making it lawful for a railroad company or person to deliver the liquors named in section 17 under the restrictions there prescribed. The construction we have placed upon the statute is borne out by our decision in Wells Fargo & Co. Express v. State, 130 Ark. 210, 197 S. W. 13. In that case we held that it was lawful for an express company to transport into the State the liquors named in section 17 of the act under the restrictions and for the purposes therein named. This decision could only have been reached by making the words, “to any person * * * except as provided in section 17,” relate to the words “to ship or transport into” as well as the words, “to deliver in.” The court having held that alcohol could he legally transported and delivered into the State for the purposes mentioned in section 17, it follows that the words, “to ship or to transport into” or “to deliver in this State ’ ’ are connected together and that the words following them qualify all of them and not merely the words “to deliver in.” Looking at section 1 from its four corners, considering it in connection with the other provisions of the statute and applying the ordinary rules of construction thereto, we think it only applies to persons who carry for another, and that it does not make unlawful the personal transportation of an individual’s own intoxicating liquors from another State into this State. The Attorney General relies upon Hendry v. Stake, 93 S. E. (Ga.), 413, to support his motion for a rehearing. Hendry checked a trunk from Waycross, Ware County, Georgia, to Jacksonville, Florida. Sixteen gallons of whiskey were placed in the trunk at Jacksonville, and it was checked back to Waycross. The trunk arrived-on the same train with Hendry. There was other testimony tending to show that Hendry intended to sell the whiskey. He was indicted under a statute in all essential respects similar to section 1 of our statute except that it concludes with the words, “in violation of any law of this State now in force or of this act, ’ ’ instead of the words, ‘ ‘ except as provided in section 17.” The court held that the act of the accused constituted a shipment of liquors in the State to be received or sold in violation of the laws of the State. This was in effect holding that the same person might be consignor and consignee and there was nothing whatever said in the opinion about the personal transportation into the State of intoxicating liquors. The court based its opinion on the view that the substantial words, “to any person when intended to be sold or in any manner used in violation of the law” related to the words, “to ship or to transport into” as well as the words “to deliver in this State.” That act was approved November 18, 1915, and contained thirty-one sections. Many of these sections show that the carrier might transport and deliver intoxicating liqnors within the State nnder certain restrictions. One section permitted a limited shipment of whiskey, wine and beer for personal nse; another provided for the shipment and delivery in the State of alcohol under certain restrictions. The carrier was also required to file a statement of the liquors brought in by it under section 1 of the act. The consignee was required to make an affidavit of a certain kind and character when the liquors were delivered to him; unlawful orders by consignees were forbidden; unlawful deliveries were specified; unlawful ordering and receiving was defined. One section prohibited delivery to or for a corporation, and expressed the general policy of the State to require, under nonprohibited conditions and in nonprohibited quantities, the liquors mentioned in section 1 of the act to be delivered to and possessed by individuals only, and for personal and domestic consumption. Therefore, it can not be said that the Legislature intended by one clause of the section to absolutely prohibit the transportation of liquors into that State when so many other sections allowed its transportation into the State for certain purposes under certain restrictions of the law which must be complied with. It is evident that it was not supposed that the Georgia act made unlawful the personal transportation into the State of intoxicating liquors; for the Legislature was convened in special session in 1917, and passed an act to make it unlawful “for any common carrier, corporation, firm or individual to transport, ship or carry, by any means whatsoever, with or without hire or cost, the same to be done, from any point without this State to any point within the State, or from place to place within the State, whether intended for personal use or otherwise,” any intoxicating liquors, etc., and the words “to any person,” etc., were left out of the statute. As bearing on the question here presented and as tending to support the construction we have placed upon the act under consideration, we refer to People v. Bola (Mich.), 163 N. W. 893, and Bird v. State, 131 Tenn. 518, 175 & W. 554, Ann. Cas. 1917-A, 634. The Legislature of Michigan in 1913 made it unlawful for any person “to consign, shipv or transport in any manner whatsoever, or to deliver” intoxicating liquors to any person in any county where the sale of such liquors is prohibited or for any person residing in such prohibited territory to receive any such liquors unless labeled as required by the statute. Bola drove an automobile from the territory where the sale of liquor was prohibited into another part of the State where liquors could be legally purchased. He there purchased some liquors and without labeling them as required by the statute carried them to his home in the prohibited territory. He was indicted and convicted in the lower court under the section of the statute just referred to. The Supreme Court reversed the judgment and discharged the accused on the ground that he was neither consignor nor consignee of the intoxicating liquors and that the section of the statute had no application to him under the facts of the case. The facts in the Tennessee case are that at its 1913* session, the Legislature passed two acts whose general purpose was to regulate the shipment of intoxicating liquors. The first act is called in the opinion chapter 3 and the later act is designated as chapter 1. The first act of chapter 3 undertook to deal with the shipments from one county to another. The first section of it reads as follows: “Section 1. Be it enacted by the G-eneral Assembly of the State of Tennessee, that it shall be unlawful for any person, firm or corporation to ship or convey whiskey, wine, ale, beer, and all other intoxicants, from one county to another county in this State. ’ ’ The later act or chapter 1 deals with shipments from other States'into the State, and also shipments from point to point in Tennessee regardless of county lines. Section 1 is as follows: ‘ ‘ Section 1. Be it enacted by the General Assembly of -the State of Tennessee, that it shall be unlawful for any person, firm, or corporation to ship, carry, transport or convey any intoxicating liquor into this State, or from one point to another within this State, for the purpose of delivery, or to deliver the same to any person, firm, company or corporation within the State, except as hereinafter provided. ’ ’ Indictments were returned against Bird and others ■ for unlawful carrying, transporting, and conveying intoxicating beverages from one county to another within the State of Tennessee. The court held that the two acts relating to the same subject matter and being in pari materia should be harmonized and that effect should be given to the various provisions of each. In the application of this rule of construction, the court held that the effect of chapter 3 is to prohibit shipments of liquor to same extent only as such shipments are prohibited by chapter 1. Section 2 provides for the venue in indictments returned under section 1 of chapter 3. It provides in effect that the circuit court in the county to which shipments are made, or in which deliveries of any intoxicants are ?nade shall have jurisdiction to indict and try violators of the statute. In discussing this section, the court said: ‘‘There is neither ‘ shipment’ nor ‘ delivery’ in case of one’s carriage of one’s own property. To ship or to delivei implies a change of custody. Either shipment or delivery necessitates a transfer of possession. Section 2, therefore, can have no application to personal transportation. ’ ’ After further discussion the court said with regard to section 1 of chapter 1 the following: “It is to be observed, further, that section 1 declares merely that it shall be unlawful to ship, carry, etc., intoxicating liquors for the purpose of delivery or to deliver the same. There is no prohibition against personal carriage.” After a discussion of the construction to be given to subsection 1 of section 9, the court said: “It results, therefore that neither chapter 1 nor chapter 3 of the acts of the Second Extra Session of the Legislature of 1913 are effective to prevent an individual from' carrying his own intoxicating liquors from one point in this State to another. The two acts do prohibit the shipment of liquor from one point in this State to another, and make it unlawful for any person, firm or corporation to transport for another liquor from one'point in this State to another, or to make delivery to another, except under the conditions prescribed in the subsections of section 9 of chapter 1.” Thus it will be seen that these two cases tend to support the construction we have placed upon our own act. But the language of the act is plain and unambiguous and we rest the construction we have placed upon it upon the language used by the lawmakers in framing it. We are of the opinion that when the language used in the act is given its plain and ordinary meaning, that there is no prohibition of the personal transportation of an individual’s own liquors from another State into this State. Therefore the motion for rehearing will be denied.  Public Acts Tenn., 1913, pp. 659, 669.